—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered July 6, 1994, convicting him of enterprise corruption, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The defendant argues, similarly to his codefendant (see, People v Iadarola [Victor], 222 AD2d 454 [decided herewith]), that the trial court erred by failing to instruct the jury that he should be acquitted if he reasonably believed that the Federal Bureau of Investigation had authorized him to engage in criminal activities in connection with his role as a confidential informant. This defense, as set forth in United States v Abcasis (45 F3d 39), has no basis in New York law. The trial court properly and adequately instructed the jury that, if it found the defendant guilty of the crimes with which he was charged, it should then consider whether the defendant’s actions were justified pursuant to Penal Law § 35.05 (1), which provides in pertinent part that criminal conduct is justified and not criminal if it is performed by a public servant in the reasonable exercise of his duties. In any event, no reasonable view of the evidence that was adduced at trial supports this defense.
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Ritter, Joy and Florio, JJ., concur.